DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/04/2022 have been accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 of 17/712800 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No11295922 published on 06/29/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because, claim 1 the current application are either anticipated, or would have been obvious over, by the claims 1 of U.S. Patent No11295922 e.g., despite a slight difference in the US11295922 (claim 1 having coupled to the second end of the fuse and configured to apply a sense current to the second end of the fuse such that the sense current flows through the fuse to the fuse pad), Patent No US11295922 includes the limitations of the current application of claim 1.  Below is the chart showing the similarities (in bold) and differences between Claim 1, of the present application and claim 1 of U.S. Patent No US11295922.
17/712800
11295922
Claim 1, 
A radio-frequency module comprising: a semiconductor die including an integrated circuit; and a fuse circuit including a fuse pad configured to receive a voltage, a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element configured to enable a current to pass from the fuse pad to a ground potential and a fuse state sensing circuit.
Claim 1, 
 A radio-frequency module comprising: a semiconductor die including an integrated circuit; and a fuse circuit including a fuse pad configured to receive a voltage, a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element configured to enable a current to pass from the fuse pad to a ground potential, and a fuse state sensing circuit coupled to the second end of the fuse and configured to apply a sense current to the second end of the fuse such that the sense current flows through the fuse to the fuse pad.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Chung et al (US20050247997).
Regarding claim 1, Chung discloses a radio-frequency module comprising: a semiconductor die including an integrated circuit (FIG 2; 200) and a fuse circuit including a fuse pad configured to receive a voltage (fuse pad 212 receiving voltage VDDQ), a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element (FIG 2; fuse 208 coupled to 212 and second end to SEL 210) configured to enable a current to pass from the fuse pad to a ground potential (FIG 2; [0025]; discloses current passing from 212 to ground e.g., current passes through transistor 210 e.g., voltage with respect to Id from pad to ground, when 210 is turned, high signal from SEL and the source voltage 212 will rise up, and current passes from pad to ground)  and a fuse state sensing circuit (FIG 2; 202).  
Claim(s) 1 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Chung et al (US20050247996).
Regarding claim 1, Chung discloses a radio-frequency module comprising: a semiconductor die including an integrated circuit (FIG 2; 200) and a fuse circuit including a fuse pad configured to receive a voltage (fuse pad receiving voltage VDDQ), a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element (FIG 2; fuse 204 coupled to the pad and second end to SEL 206) configured to enable a current to pass from the fuse pad to a ground potential (current passing from 206 to ground e.g., current passes through transistor 206 e.g., voltage with respect to Id, e.g., transistor 206 is on and current passes through pad to ground) and a fuse state sensing circuit (FIG 2; 210).  
Claim(s) 1 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Rosik et al (US20110012668).
Regarding claim 1, Rosik discloses  a radio-frequency module comprising: a semiconductor die including an integrated circuit (FIG 1; 10, 20 & 30) and a fuse circuit including a fuse pad configured to receive a voltage (fuse pad connected to the X node (e.g., line) receiving voltage VCC), a fuse having a first end coupled to the fuse pad and a second end coupled to a switching element (FIG 1; fuse F<0> coupled to the pad the node line of X connected to VCC and second end connected to a switch element M5) configured to enable a current to pass from the fuse pad to a ground potential (current passing from pad of VCC to the node of X and the fuse all the way to the ground e.g., I program)  e.g., voltage with respect to Id, e.g., transistor is on M5 and current passes through pad to ground)  and a fuse state sensing circuit (FIG 1; Sense <0> M3 connected to the Y node of 35 e.g., sense out).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sforzin et al (US20150023088 FIG 3; VCC with fuse pad connected to the fuse 310, and 310 connected to the switching element 320 and Vsense and ground e.g., current flowing from the pad to the ground e.g., the end of the line 102 must be grounded).
Laing et al (US6956784 FIG 4; VDD, fuse pad connected to fuse 12 and 12 connected to switch N1 and connected to Gnd).  
Im et al (US7710813 FIG 2B and 3B) & Howlett et al (US20170346242 FIG 5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827